Title: To Thomas Jefferson from John Hartwell Cocke, 7 August 1824
From: Cocke, John Hartwell
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Bremo
                            Aug: 7. 1824.
                        
                    Permit me to introduce to you, the Revd Mr Marsh, who in returning to his native State of Massachusetts from Hampden, Sidney his late residence, calls to pay his respects to you & see the University.—Mr Marsh, I understand, was a fellow Collegian of your correspondent Mr Ticknor—and has devoted much of his attention to Classick literature.—Accept the assurance of my high Regard—Yours respectfully
                        John H. Cocke
                    